Citation Nr: 0504751	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  97-06 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of 
pericarditis.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active military service from May 1978 to 
August 1994.

This matter arises from an August 1996 rating determination 
of the Roanoke Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board of Veterans' Appeals (Board) in a November 1999 
decision denied service connection for left ear hearing loss 
and high cholesterol and higher ratings for right ear hearing 
loss and hypertension.  The issues of an earlier effective 
date than October 30, 1995 for the grants of service 
connection and service connection for pericarditis were 
remanded to the RO.  

The RO in a November 2004 rating decision granted an earlier 
effective date for service connection for the veteran's 
service-connected disabilities to September 1, 1994.  As the 
veteran was separated from the service on August 31, 1994, 
the assignment of September 1, 1994 as the effective date for 
service connection is a complete grant of the benefits 
sought.  The November 2004 rating decision has resulted in 
there being no case or controversy as to that issue.  
Therefore, it is moot.  Aronson v. Brown, 7 Vet. App. 153, 
155 (1994).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") Stegall v. West, 11  Vet. 
App. 268 (1998) held that a remand by the Board confers on 
the veteran as a matter of law, the right to compliance with 
the remand orders.  It imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  The VA 
examination ordered in the November 1999 remanded has been 
completed and the claim has been returned for further 
appellate consideration.  


FINDING OF FACT

The evidence does not demonstrate the veteran currently has 
any residuals of pericarditis.  


CONCLUSION OF LAW

Residuals of pericarditis were not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2004); 
38 C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this instance the RO rating decision in August 1996 which 
denied the veteran's claims preceded the passage of the VCAA.  
The RO notified the veteran of the passage of the VCAA in 
March 2001.  A supplemental statement of the case was issued 
in November 2004.  The veteran was afforded a VA examination 
and the veteran's service medical records were obtained.  
There is no indication that any further development is 
required.  

The Board considered remanding the claim to cure any defect 
in notifying the veteran but concluded there is no 
possibility of any benefit flowing to the veteran should the 
Board remand his claim.  Any further effort in this regard 
would not avail the appellant, and would only result in an 
additional burden to adjudicative personnel.  Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Factual Background and Analysis.  The Board has concluded the 
veteran's claim must be denied, as there is no evidence of 
any current residuals of pericarditis.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110 (West 2002).  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The veteran entered the service through the Navy ROTC 
program.  He was examined in June 1976 and July 1977 prior to 
his entrance into active duty in May 1978.  On both occasions 
the veteran reported having viral pleurisy or pericarditis in 
high school.  The examiners noted the veteran's heart was 
normal.  In June 1976 the examiner wrote, "No complications-
sequellae known."  

Service medical records reveal the veteran had acute 
pericarditis in August 1986 and May 1987.  The veteran's 
Report of Medical Examination for retirement in March 1994 
revealed no abnormality of the heart.  

The veteran is considered sound at the time of his entrance 
into the service.  The veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b).  In this case no defects were found at the 
time of his examination for entry into the service.  As no 
defects were "noted" the veteran was presumed to be sound.  
Bagby v. Derwinski, 11 Vet. App. 225 (1991).  

There is no question the veteran had two episodes of 
pericarditis in service.  The issue is whether those acute 
episodes resulted in any current disability.  Two VA 
examinations were conducted.  In December 1997 the VA 
physician wrote as his diagnosis "Past Pericarditis, 
resolved."  Chest X-rays revealed borderline cardiomegaly 
without specific chamber enlargement.  

A second VA examination was ordered by the Board in the 
November 1999 remand.  The veteran was examined in May 2001 
to determine if he had any residuals of percarditis.  The 
diagnosis was the veteran was status post episodes of 
pericarditis.  There was no functional residual, no 
impairment, and thus no disability.  

As there is no evidence which demonstrates the episodes of 
pericarditis resulted in any disability, service connection 
for the residuals of pericarditis is not warranted.  


ORDER

Service connection for residuals of pericarditis is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


